DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-8 in the reply filed on  9-26-2022 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-26-2022.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner does not understand claims 2. The limitation seems to be a statement regarding the intended use signals to be measure however the time difference has a size that is predetermined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a processor that uses conventional data i/o for receiving data and calculations which can be performed mentally with or  without pencil and paper. The processor receives first and second biosignals from a  sensor and first and second signals through a communicator which merely involves the reception of data which can be performed mentally. The second signals from the sensor and the communicator are synchronized which merely involves an alignment  using a cross - correlation calculation  between the signals (PPG)  “based on” the first biosignal sensed at the first measurement part can be performed mentally with  or without the aid of pen and paper. The obtaining of the third signal also merely involves a further calculation which again may be performed mentally or by aid of pen and paper. The wherein clause at the end of claim 1 merely defines properties of the desired intended biosignals to be used but specifies no particular structure in delineating the signals received, which the processor and device have no control over. Whatever is communicated to the device is what is used by the processor whether one signal is faster than the other or the same speed. This judicial exception is not integrated into a practical application because the claims have a high generality and can be used synchronizing computing values for many different signals including outside the medical areas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sensor and communicator are merely generalized input devices and can be used to sense and receive many signals outside the areas of medical use.
Claim 2 only further defines the intended use and does not amount to significantly more than the judicial exception.
Claim 3 only further defines the synchronization process for generalize signal manipulation and does not amount to significantly more than the judicial exception.
Claim 4 specifies the type of sensors used but the calculation process does not seem to generate nothing more than a number, similar to a calculator and does not  amount to significantly more than the judicial exception. 
Claim 5 only further defines the synchronization process for generalize signal manipulation and does not amount to significantly more than the judicial exception.
Claim 6 is merely an intended use for intending to calculate blood pressure, none of the sensors or input would limit it to blood pressure. Furthermore, blood pressure is merely a calculated value and the recitation of using artificial intelligence for the calculation is merely the selection of a generalized platform for the calculation and doesn’t amount to significantly more than the judicial  exception.
Claims 7 and 8  list further intended use data type values to be without providing any particular sensor types for yielding the recited data value types and still only amounts to calculation data point and thus do not amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101337387B1.
KR 10133738B1 discloses: An electronic device (100)) comprising: a sensor (120, 126); a communicator (implicit from abstract “wireless transmission”); and a processor (130); configured to: receive first (acceleration) and second (PPG) biosignals sensed at a first measurement part from the sensor (wireless transmission), receive first (acceleration) and second (ECG) biosignals sensed at a second measurement part from an external electronic device through the communicator ( wireless transmission), synchronize (see accelerometers 116 and 126 setting clocks 115 and 125 which are synchronized) the second biosignal received from the sensor and the second biosignal received from the external electronic device based on the first biosignal sensed at the first measurement part and obtain a third biosignal based on the synchronized second biosignals (pulse transit time PTT) , wherein a rate at which the first biosignal (acceleration) propagates from a predetermined body organ is faster than a rate at which the second biosignal* propagates (PPG). It is noted that synchronization using acceleration signals does not depend on the propagation velocity of the acceleration signal relative to the second biosignals. The feature "wherein a rate at which the first biosignal propagates from a predetermined body organ is faster than a rate at which the second biosignal propagates"
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101337387B1. For claim 7-8, KR101337387 teaches the calculation of  PTT and blood pressure but differs in claim 6 in reciting the use of AI to obtain the blood pressure. However, AI is merely a conventional platform for calculations and an obvious substitute for more traditional software applications because of its increased speed and accuracy. To have used an Ai platform for determining the blood pressure in  KR101337387B1 would have been an obviously substitution of computation platforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792